Exhibit SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN as amended and restated effective as of January 1, 2009 SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT OF THE PLAN 1 1.1 ESTABLISHMENT AND HISTORY OF THE PLAN 1 1.2 DESCRIPTION OF THE PLAN 1 1.3 PURPOSE OF THE PLAN 2 1.4 EFFECTIVE DATE 2 SECTION 2. DEFINITIONS 3 2.1 DEFINITIONS 3 2.2 GENDER AND NUMBER 6 SECTION 3. ELIGIBILITY AND PARTICIPATION 7 3.1 ELIGIBILITY 7 3.2 PARTICIPATION 7 3.3 CONTINUED PARTICIPATION 7 SECTION 4. DEFERRALS 8 4.1 DEFERRAL ELECTION 8 4.2 CREDITING OF EMPLOYER MATCHING DEFERRALS 9 4.3 DEFERRAL PERIOD 9 4.4 FORM OF PAYMENT OF DEFERRED AMOUNTS 10 4.5 MODIFICATION OF DEFERRAL DATE 10 SECTION 5. EDCP LEDGERS – DEFERRED COMPENSATION ACCOUNTS 12 5.1 PARTICIPANTS ACCOUNTS 12 5.2 HYPOTHETICAL EARNINGS 12 5.3 CHARGES AGAINST ACCOUNTS 12 SECTION 6. PAYMENT OF DEFERRED AMOUNTS 13 6.1 PAYMENT OF DEFERRED AMOUNTS 13 6.2 ACCELERATION OF PAYMENTS 13 6.3 UNFORESEEABLE EMERGENCY 13 6.4 ACCCELERATION SUBJECT TO SUBSTANTIAL LIMITATIONS 15 6.5 COMMITTEE MODIFICATION OF INSTALLMENT DISTRIBUTION OPTIONS 16 6.6 DELAY IN DISTRIBUTION FOR SPECIFIED EMPLOYEES 16 6.7 COMPLIANCE WITH DOMESTIC RELATIONS ORDER 16 SECTION 7. BENEFICIARY DESIGNATION 17 7.1 DESIGNATION OF BENEFICIARY 17 7.2 DEALTH OF BENEFICIARY 17 7.3 INEFFECTIVE DESIGNATION 17 SECTION 8. CHANGE IN CONTROL PROVISIONS 19 8.1 ACCELERATION DISTRIBUTIONS UPON CHANGE IN CONTROL 19 8.2 SUCCESSORS 19 8.3 AMENDMENT AND TERMINATION AFTER CHANGE IN CONTROL 20 SECTION 9. 21 9.1 CONTRACTUAL OBLIGATION 21 9.2 UNSECURED INTEREST 21 9.3 “RABBI” TRUST 21 9.4 EMPLOYMENT/PARTICIPATION RIGHTS 21 9.5 NONALIENATION OF BENEFITS 21 9.6 SEVERABILITY 22 9.7 NO INDIVIDUAL LIABILITY 22 9.8 APPLICABLE LAW 22 SECTION 10. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION 23 10.1 IN GENERAL 23 10.2 CLAIMS PROCEDURE 23 10.3 FINALITY OF DETERMINATION 23 10.4 DELEGATION OF AUTHORITY 23 10.5 EXPENSES 23 10.6 TAX WITHHOLDING 23 10.7 INCOMPENTENCY 23 10.8 NOTICE OF ADDRESS 24 10.9 AMENDMENT AND TERMINATION 24 10.10 PLAN TO COMPLY WITH CODE SECTION 409A 25 SECTION 11. EXECUTION 26 SCANA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (As Amended and Restated, formerly the SCANA Corporation Supplementary Voluntary Deferral Plan) SECTION 1.ESTABLISHMENT AND PURPOSE 1.1Establishment and History of the Plan. SCANA Corporation established, effective as of January 1, 1987, this supplementary voluntary deferred compensation plan for executives known as the “SCANA Corporation Supplementary Voluntary Deferral Plan” (the “SVDP”).SCANA Corporation also established: (1) effective as of October 15, 1986, a deferred compensation plan for executives known as the “SCANA Corporation Voluntary Deferral Plan” (the “VDP”); and (2) effective as of December 18, 1996, a consolidated deferred compensation plan for selected executives known as the “SCANA Corporation Key Employee Retention Program” (“KERP”), which was a consolidation of various individual agreements with executives, previously established.The VDP, KERP, and SVDP have been amended from time to time after their initial adoption for various design and administrative changes.Further, the VDP, KERP, and SVDP were amended and restated effective as of December 18, 1996 to include provisions applicable upon a Change in Control.The VDP, KERP, and SVDP were further amended and restated effective as of October 21, 1997 to include various administrative provisions and to clarify certain provisions regarding a Change in Control. Effective as of July 1, 2000, the KERP was amended to provide a cash balance-type benefit for all participants.Effective as of July 1, 2001, the KERP and VDP were amended and merged with and into this Plan, which was re-named as the “SCANA Corporation Executive Deferred Compensation Plan” (hereinafter called the “Plan”).Effective as of January 1, 2002, the KERP cash balance-type benefit was frozen and this Plan was amended and restated to include new deferral opportunities as set forth herein.Effective as of January 1, 2004, this Plan was amended and restated to incorporate certain amendments and other design based changes.Effective as of January 1, 2007, this Plan was amended and restated to eliminate gross-up payments.Effective as of January 1, 2009, this Plan is amended and restated to comply with the requirements of Code Section 409A. 1.2Description of the Plan.This Plan is intended to constitute a non-qualified deferred compensation plan which, in accordance with ERISA Sections 201(2), 301(a)(3) and 401(a)(1), is unfunded and established primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees. 1.3Purpose of the Plan.The purpose of this Plan is to enable the Company to attract and retain persons of outstanding competence, to provide incentive benefits to a very select group of key management employees who contribute materially to the continued growth, development, and future business success of the Company, and to provide a means whereby certain amounts payable by the Company to selected executives may be deferred to some future period. 1.4Effective Date.This amended and restated Plan is generally effective as of January 1, 2009, except as otherwise specifically provided herein (including in the appendices to the Plan) or in resolutions adopted by the Board or the Committee. SECTION 2.DEFINITIONS 2.1Definitions.Whenever used herein, the following terms shall have the meanings set forth below, unless otherwise expressly provided herein or unless a different meaning is plainly required by the context, and when the defined meaning is intended, the term is capitalized: (a)“Agreement” means a contract between an Eligible Employee and the Company permitting the Eligible Employee to participate in the Plan and delineating the benefits (if any) that are to be provided to the Eligible Employee in lieu of or in addition to the benefits described under the terms of this Plan. (b)“Additional Deferral” means the pre-tax deferrals of Excess Compensation made by a Participant under this Plan of up to nineteen percent (19%) of his Excess Compensation in accordance with Section 4.1(b). (c)“Basic Deferral” means the pre-tax deferrals of Excess Compensation made by a Participant under this Plan of up to six percent (6%) of his Excess Compensation in accordance with
